Citation Nr: 1003707	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran had active service from June 1977 to January 
1981, including on the USS O'BRIEN, a Navy destroyer, as a 
Boatswains Mate (BM).  He asserts that his duties took him 
all over the ship painting with red lead primer, and that he 
off-loaded supplies and was exposed to second-hand smoke in 
the berthing area, and was also exposed to jet fuel and smoke 
from naval guns, as well as asbestos.  He was born in 1958.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in July 2009.  
A transcript (Tr.) is of record. 

Issue # 2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice when 
further action is required.


FINDING OF FACT

As to Issue #1, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal on the issue of 
entitlement to service connection for bladder cancer.   


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issues of entitlement to service connection for bladder 
cancer, the Board does not have jurisdiction to consider that 
claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of entitlement service connection for bladder 
cancer was fully developed by the RO, included in the 
Veteran's Substantive Appeal, and certified to the Board on 
appeal.

At the time of the videoconference hearing, and as documented 
in the transcript thereof, the Veteran and his representative 
discussed with the undersigned Veterans Law Judge the issues 
then pending, and specifically indicated that the issue of 
entitlement to service connection for bladder cancer was no 
longer intended to be on appeal.  Tr. at 2.  

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement service connection for bladder 
cancer is dismissed.


REMAND

The initial claim with regard to a respiratory disability was 
for bronchitis, claimed as secondary to asbestos exposure 
onboard ship.  The claim has since been expanded to be on any 
premise, e.g., direct, secondary or due to special 
presumptions with regard to certain exposures.

The service department has provided estimates of probable 
hazardous-materials exposure on shipboard as a Boatswains 
Mate, with which the Veteran disagrees; and what has been 
conceded by the VARO as a probability of minimal asbestos 
exposure.

Available service records show some respiratory symptoms.  
Since service, the Veteran has been diagnosed with recurrent 
acute bronchitis, possible small airways disease, and stable 
reactive airway disease.  He has also been seen for viral 
bronchitis and bouts which were apparently attributed to 
sinusitis or rhinitis, sometimes on an allergic basis.   A VA 
examination in 2006 showed that he had chronic bronchitis.  
The associated opinion is of record and remains somewhat 
unhelpful as to the probable etiology of the Veteran's 
respiratory problems.

At his hearing, the Veteran said that additional evidence 
would be forthcoming (and he submitted a waiver thereon) from 
a private physician, T.J.B., M.D., relating to his care from 
July 1981-2000.  The letter was later received from Dr. B and 
indicated that those records had been destroyed by fire.

Additional private clinical evidence shows chest pain and 
cough as symptoms, but no definitive diagnoses related 
thereto.  Several comments are of record from private 
physicians as to the rapidity of certain symptoms and the 
probability that sinus problems are probably unrelated 
thereto, although asthma may play a role.  Other clinical 
records refer to minimal obstructive airways disease - 
peripheral airway.  One physician noted in July 2009 that the 
Veteran had mucous plugging secondary to asthma.

At the hearing, the Veteran's representative stated that they 
were awaiting the response to an inquiry as to whether the 
Veteran has, and if so what might have caused him to have 
asbestosis, mesothelioma, lung cancer, laryngeal or 
pharyngeal cancer, or something else such as bronchitis.  Tr. 
at 18.  It appears that some records came in thereafter, but 
such an definitive opinion is not in the claims file.  The 
Veteran also indicated that he had been seen by a cited 
physician at the Pulmonary Center.  It appears that all of 
those records are not in the file.  The Veteran also 
clarified that, in his post-service work as an iron worker, 
he was in a well ventilated area and not exposed to hazardous 
products.  Tr. at 21-22.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  The Veteran should indicate whether 
there are any remaining or alternative 
private records which might be obtained 
as to his post-service respiratory 
problems, and if so, and after 
appropriate release, these should be 
obtained with VA assistance, including 
from the Pulmonary Center cited at the 
hearing.

b.  All VA clinical records and 
evaluations should be acquired and 
added to the claims file.

c.  If the veteran confirms that there 
may be pertinent Social Security 
Administration (SSA) records and/or 
medical records from his work after 
service, these should also be obtained 
and attached to the claims file.

2.  The Veteran should be provided a VA 
examination to identify current 
respiratory disability(ies) and their 
probable etiology and duration.  The 
claims folder, to include in-service and 
post-service clinical records obtained 
pursuant to paragraph 1 ,above, and a copy 
of this Remand, must be made available to 
any examiner for review in conjunction 
with the examination, and any examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  

a.  The examiner should opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any of the claimed 
disabilities arose in or as a result of 
service, or arose after service; or 
whether such a causation or aggravation 
relationship is unlikely (i.e., less 
than a 50-50 probability).  A complete 
rationale for all opinions expressed 
should be provided.  All aspects of 
potential etiology should be addressed 
including but not limited to possible 
or probable in-service hazardous 
materials exposure. 

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

3.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection on 
all bases.  If any decision remains 
adverse, provide him and his 
representative with an appropriate SSOC.  
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


